 
Exhibit 10.3


AGREEMENT


THIS AGREEMENT (“Agreement”) is entered into and is effective as of November 8,
2010, by and between Gulf Resources, Inc, a Delaware corporation (“GUFR”) and
Richard Khaleel, an individual resident in the State of New York (“Khaleel”).


Preliminary Statement


GUFR desires to retain Khaleel, and Khaleel is willing to serve, as a member of
the Board of Directors of GUFR on the terms and subject to the conditions set
forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, GUFR and Khaleel hereby agree as follows:


1.           Appointment.  The Board of Directors of GUFR has elected Khaleel,
and Khaleel has agreed to serve, as a member of the Board of Directors of GUFR,
effective as of the date of this Agreement.


2.           Compensation.  For the duties and services to be performed by him
under this Agreement, GUFR will pay to Khaleel, and Khaleel agrees to accept,
the compensation described below in this Section 2.


 
a.
Directors’ Fees.  GUFR will pay Khaleel a director’s fee of $32,500 per annum,
payable in equal monthly installments. This fee represents a retainer for
services rendered as a member of its Board of Directors, and is in addition to
any fees to which Khaleel may be entitled under guidelines and rules established
by GUFR from time to time for compensating non-employee directors for serving
on, and attending meetings of, committees of its Board of Directors and the
boards of directors of its subsidiaries.



 
b.
Equity Component. In addition to the cash fee(s) described in subsection (a), on
the date of this Agreement, GUFR will grant Khaleel options to purchase 12,500
shares of GUFR common stock, which may be exercised immediately. The exercise
price of these options will be the closing sale price of GUFR common stock on
the Nasdaq stock exchange on the date of this Agreement. On November 8, 2011,
GUFR will grant Khaleel options to purchase 12,500 shares, which may be
exercised immediately thereafter, with an exercise price of the closing sale
price of GUFR common stock on the Nasdaq stock market on such date of grant,
provided Khaleel is still a director of or otherwise engaged by GUFR.  On
November 8, 2012, GUFR will grant options to purchase 12,500 shares, which may
be exercised immediately thereafter, with an exercise price of the closing sale
price of GUFR common stock on the Nasdaq stock market on the date if such grant,
provided Khaleel is still a director of or otherwise engaged by GUFR. The
options will be granted under GUFR’s stock option plan, and will be subject to
the terms and conditions of that plan. Subject to the foregoing provisions and
the terms and conditions set forth in the plan, the options may be exercised
until three years from the date of the grant of such options, except as
otherwise provided in the plan.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
Audit Committee.  The Board of Directors has appointed Khaleel, and Khaleel has
agreed to serve as, member of the Audit Committee.



3.           Expenses.  GUFR will reimburse Khaleel for reasonable expenses
incurred by him in furtherance of his performance of duties hereunder, provided
that such expenses are substantiated in accordance with GUFR policies applicable
to members of its Board of Directors.


4.           Term and Termination.


a.      General. The term of this Agreement will commence as of the date the
Board of Directors appoints Khaleel a director of GUFR and will remain in effect
as long as Khaleel continues to serve as a non-employee director of GUFR. GUFR
has no obligation to cause the nomination or recommend the election of Khaleel
to the Board for any period of time in the future. Upon the termination of
Khaleel’s tenure as a member of the Board, GUFR will promptly pay to Khaleel, or
to his estate if his service is terminated upon his death, all fees accrued for
services rendered as a member of the Board and committees thereof and expense
reimbursements due as of the date of termination.


5.           Indemnification. GUFR Shall indemnify Khaleel, as a director of
GUFR, to the maximum extent permitted under applicable law against all
liabilites and expenses, including amounts paid in satisfaction of judgments, in
compromise, or as fines and penalties, and counsel fees, reasonably incurred by
Khaleel in connection with the defense or disposition of any civil, criminal,
administrative or investigative action, suit or other proceeding, whether civil
or criminal, in which he may be involved or with which he may be threatened,
while an officer or director of GUFR. Expenses (including attorney’s fees)
incurred by Khaleel in defending any such action, suit or other proceeding shall
be paid by GUFR in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of him to repay such
amount if it shall be ultimately determined that he is not entitled to be
indemnified by GUFR. The right of indemnification provided herein shall not be
exclusive of or affect any other rights to which Khaleel may be entitled. The
provisions hereof shall survive expiration or termination of this Agreement for
any reason whatsoever. In the event of any conflict between the provisions
hereof and the indemnification provisions contained in GUFR’s articles of
incorporation or bylaws, or in any agreement between GUFR and Khaleel, the terms
of such articles, bylaws or agreement shall govern.


6.           Liability Insurance. In furtherance of its agreement to indemnify
Khaleel as provided in section 5 hereof, GUFR will maintain in effect at all
times while Khaleel continues to serve as a member of the Board liability
insurance provided by a recognized carrier covering members of its Board.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Non-Exclusive. Nothing in this Agreement will prevent Khaleel (1)
from serving as an employee, officer or director of any other company, provided
that such performance is consistent with Khaleel’s duty of loyalty to GUFR, (2)
from serving on voluntary, community service committees and boards, and (3) from
owning shares representing less than 5% of the outstanding equity securities of
a company that is a competitor of GUFR. Khaleel will comply with and be bound by
GUFR’s policies, procedures and practices applicable to members of its Board of
Directors from time to time in effect during the term of this Agreement.


8.           Conflicts. Khaleel represents that his performance of this
Agreement will not conflict with or breach any other agreement to which he is a
party or may be bound. Khaleel has not, and will not during the term of this
Agreement, enter into any oral or written agreement in conflict with any of the
provisions of this Agreement. Khaleel represents and warrants that he is not
bound by any agreements which prohibit or restrict him from: (a) competing with,
or in any way participating in a business that competes with, any former
employer or business of any former employer to the extent that Khaleel’s
performance of his duties under this Agreement would be deemed to constitute
such competition; (b) soliciting personnel of a former employer or business to
leave such former employer’s employment or to leave such business; or (c)
soliciting customers, suppliers, financing sources or other entities having a
substantial relationship with a former employer or business.


9.           Representations and Warranties of GUFR. GUFR has filed all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) thereof, since January 1, 2010 (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of GUFR included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of GUFR and its consolidated subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.
 
 
 

--------------------------------------------------------------------------------

 
 
There is no claim, action, suit, proceeding, arbitration, reparation,
investigation or hearing, pending or threatened, before any court or
governmental, administrative or other competent authority or private arbitration
tribunal, which could have an adverse effect on the business of GUFR; nor are
there any facts known to GUFR which could reasonably be expected to give rise to
a claim, action, suit, proceeding, arbitration, investigation or hearing, which
could have an adverse effect upon the business of GUFR.


10.           Governing Law; Mediation & Arbitration. This Agreement will be
governed by, and construed in accordance with the laws of the State of New York,
without regard to choice-of-law principles, as if made and to be performed
solely in New York.


11.           Notices. All notices or other communications which are required or
permitted hereunder will be in writing and sufficient if delivered personally or
sent by air courier of first class certified or registered mail, return receipt
requested and postage prepaid, addressed as follows:
 

 
If to Khaleel, to:  
110 Riverside Drive, Apartment 3E
New York, NY 10024

 

 
If to GUFR, to: 
Xiaobin Liu
99 Wenchang Road, Chenming Industrial Park,
Shouguang City, Shandong,
People’s Republic of China 262714

 

 
with a copy to:  
Mitch Nussbaum
345 Park Avenue
New York, New York 10154
USA

 
or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of delivery if
personally delivered; on the business day after the date when sent if sent by
air courier; and on the third business day after the date when sent if sent by
mail, in each case addressed to such party as provided in this Section or in
accordance with the latest written direction from such party.


12.           Entire Agreement. This Agreement constitutes the sole agreement of
the parties and supersedes all oral negotiations and prior writings, including
any and all prior agreements between Khaleel and GUFR, with respect to the
subject matter hereof, including the “Agreement” entered into between the
parties on October 24, 2007.


13.           Advice of Counsel. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT,
IN EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE
ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


15.           Amendments. No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is in writing and signed
by the party against which the enforcement of said modification, waiver,
amendment, discharge or change is sought.


16.           Severability. If any portion of any provision of this Agreement,
or the application of such provision or any portion thereof to any person or
circumstance shall be held invalid or unenforceable, the remaining portions of
such provision or portion of such provisions of this Agreement or the
application of such provision or portion of such provision as is held invalid or
unenforceable to persons or circumstances other than those to which it is held
invalid or unenforceable, shall not be effected thereby.


[signature page appears on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
[signature page to Agreement of November 8, 2010 by and between Gulf Resources,
Inc. and Richard Khaleel]


The parties, by signing below, agree to the terms and conditions set forth in
this Agreement.
 

 
GULF RESOURCES, INC.
                   
By:
       
Name: Xiaobin Liu
     
Title:   Chief Executive Officer
 

                                 
Richard Khaleel
     
 
 


 